DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/24/2022 has been entered.  Claims 21-41 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, and 27-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Measamer et al. (US 20150083774 A1).
Regarding claim 21, Measamer et al. discloses a surgical stapling instrument (10) comprising: (a) a body (375); (b) a shaft assembly (60) extending distally from the body; (c) a stapling head assembly (20) at a distal end of the shaft assembly (fig. 1), wherein the stapling head assembly includes: (i) an annular array of staples (66), (ii) an annular array of staple drivers (24/30) configured to translate distally to drive the staples through tissue, and (iii) an annular knife (36) configured to translate distally to cut the tissue ([0047-0048], figs. 1-2); (d) an anvil (40), wherein the anvil is configured to cooperate with the stapling head assembly to deform the staples driven through the tissue by the staple drivers ([0047-0048], figs. 1-3); 
(e) a rotary member (309) operatively coupled with the stapling head assembly, wherein the rotary member is rotatable through a rotary stroke to actuate the staple drivers through a driver translation stroke and the knife through a knife translation stroke such that the stapling head assembly staples and cuts the tissue, wherein the rotary stroke is less than 360 degrees [0090-0099]; (f) a motor (310) operable to actuate the rotary 
(h) a user input feature (360/500) coupled with the body, wherein the user input feature is selectively actuatable by a user from a non-actuated state to an actuated state to change a state of the user input feature ([0094], fig. 13); and 
(i) an electrical circuit (300) in communication with the motor and the user input feature (figs. 14-16), wherein the electrical circuit is configured to activate and deactivate the motor and thereby control rotation of the rotary member, wherein the electrical circuit is configured to activate the motor in response to an initial actuation of the user input feature from the non-actuated state to the actuated state [0104], 
wherein the electrical circuit is configured to maintain activation of the motor following the initial actuation of the user input feature until the rotary member completes the rotary stroke, the staple drivers complete the driver translation stroke [0048, 0059-0060], and the knife completes the knife translation stroke before subsequent deactivation of the motor regardless of subsequent movement of the user input feature relative to the actuated 
Measamer et al. states:  “once switch (356) is activated, switch (356) cannot be re-activated, and trigger (360) is effectively disabled. Furthermore, once switch (356) is activated and electrical communication is established between motor (310) and batteries (330), the activation of motor (310) cannot be interrupted or otherwise affected by further manipulation of firing trigger (360)” [0099].
Regarding claims 23 and 27-30, Measamer et al. discloses the rotary member (309) comprises a cam member (309 and/or 312) and is housed within the body (375, figs. 8-9), the surgical stapling instrument further comprises a cam follower (312) in contact with the rotary cam member, wherein the cam follower is operable to drive translation of the staple drivers through the driver stroke and the knife through the knife stroke in response to rotation of the rotary cam member through the rotary stroke [0089]; wherein the electrical circuit comprises a trigger switch (64/500), wherein the trigger switch is configured to transition from an open state to a closed state in response to the initial actuation of the user input feature from the non-actuated state to the actuated state, wherein the electrical circuit is configured to activate the motor in response to closure of 
Regarding claims 31-32, Measamer et al. discloses the user input feature comprises a trigger (360) pivotably coupled with the body ([0087-0104], figs. 8-13), wherein the trigger includes a paddle, wherein the paddle (367/388/390) is configured to engage the trigger switch to thereby transition the trigger switch from the open state to the closed state in response to pivoting of the trigger being actuated from the non-actuated state to the actuated state [0092-0093].
Regarding claims 33-34, Measamer et al. discloses a translating member (391) extending distally through the shaft assembly, wherein the translating member operatively couples the rotary member with the staple drivers and the knife of the stapling head assembly wherein the translating member is configured to translate distally through the shaft assembly in response to rotation of the rotary member through a first portion of the 
Regarding claim 35, Measamer et al. discloses the electrical circuit further comprises a user feedback feature (110/602) configured to indicate completion of the rotary stroke ([0055, 0113], figs. 6 and 18-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Measamer et al. (US 20150083774 A1) in view of Viola et al. (US 5443198 A) and further in view of Hooven et al. (US 5433721 A).
Regarding claims 22 and 24-26, Measamer et al. discloses the surgical stapling instrument (10) has circuit controlled motor for driving staples and cutting tissue ([0047-0048, 0087-0104], figs. 1-16) and the motor (310) rotates cam (309) to distally advance and proximally retract driver actuator (64) and knife (36, [0098]).
Measamer et al. fails to disclose the surgical stapling instrument is configured to initiate the driver stroke before initiation of the knife stroke in response following the initial actuation of the user input feature, wherein the rotary member is rotatable through a first rotary stroke portion to actuate the staple drivers through a distal extension portion of the driver translation stroke and the knife through a distal extension portion of the knife stroke, wherein the rotary member is rotatable through a second rotary stroke portion to actuate the staple drivers through a proximal retraction portion of 
Viola et al. teaches a surgical stapling instrument is configured to initiate a driver stroke before initiation of a knife stroke in response following the initial actuation of a user input feature (col. 1, lines 60-64, col. 5, lines 35-43).
Hooven et al. teaches a linear and circular surgical stapling instrument (30/100/202, figs. 1-16) configured to initiate a driver stroke before initiation of a knife stroke in response following the initial actuation of a user input feature (206/207/213, col. 5, lines 1-67, col. 7, lines 49-67, col. 8, lines 1-67, figs. 1-15) and teaches a rotary member (119, nut 77/124/209) is rotatable through a first rotary stroke portion to actuate the staple drivers through a distal extension portion of the driver translation stroke and the knife through a distal extension portion of the knife stroke, wherein the rotary member is rotatable through a second rotary stroke portion to actuate the staple drivers through a proximal retraction portion of the driver stroke and the knife through a proximal retraction portion of the knife stroke (microprocessor 200 sets rotations/revolutions desired to complete a firing stroke and cutting stroke, col. 6-col. 8, figs. 14-16).
.


Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20100096431 A1) in view of Measamer et al. (US 20150083774 A1) and further in view of Hooven et al. (US 5433721 A).
Regarding claim 36, Smith et al. discloses a surgical stapling instrument (1) comprising: (a) a body (10); (b) a shaft assembly (30) extending distally from the body; (c) a stapling head assembly (50) at a distal end of the shaft assembly, wherein the stapling head assembly includes: (i) a plurality of staples, (ii) a plurality of staple drivers configured to translate to drive the staples through tissue [0012, 0084-0088, 0099, 0102-0103, 0130, 0135] and (iii) a knife configured to translate to cut the tissue; (d) a rotary member (250) housed within the body and operatively coupled with the stapling head assembly, wherein the rotary member is rotatable through a rotary stroke to actuate the staple drivers through a driver translation stroke and the knife through a knife translation stroke such that the stapling head assembly staples and cuts the tissue [0084-0088, 0099, 0102]; (e) a motor (210) housed within the body, wherein the motor is operable to actuate the rotary member through the rotary stroke; (f) a user input feature (22) coupled with the body, wherein the user input feature is selectively actuatable by a user; and (g) an electrical circuit (500 
Smith et al. fails to disclose maintain activation of the motor without deactivating the motor following the initial actuation of the user input feature such that until the rotary member completes the rotary stroke, the staple drivers complete the driver stroke, and the knife completes the knife stroke regardless of a subsequent actuation of the user input feature during the rotary stroke.
Measamer et al. teaches maintain activation of a motor (310) without deactivating the motor following the initial actuation of a user input feature (360/500) such that until a rotary member (309) completes the rotary 
Hooven et al. teaches a linear and circular surgical stapling instrument (30/100/202, figs. 1-16) with maintain activation of a motor (45, col. 4, lines 4-34, fig. 2) without deactivating the motor following the initial actuation of a user input feature  (206/207/213, col. 5, lines 1-67, col. 7, lines 49-67, col. 8, lines 1-67, figs. 1-15) such that until a rotary member (119, nut 77/124/209) completes the rotary stroke, the staple drivers complete the driver stroke, and a knife (36) completes the knife stroke regardless of a subsequent actuation of the user input feature during the rotary stroke (microprocessor 200 sets rotations/revolutions desired to complete a firing stroke and cutting stroke, col. 6-col. 8, figs. 14-16).
Given the teachings of Smith et al. to have surgical stapling instrument is configured to initiate a driver stroke with an electrical circuit for driving staples and cutting tissue and a motor rotates a rotary member to distally advance and proximally retract a driver actuator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to maintain activation 
Regarding claim 37, Smith et al. discloses the rotary stroke is less than 360 degrees (screw 250/nut 290 rotation amount set by user [0088-0093, 0102]).
Regarding claim 38, Smith et al. discloses the electrical circuit is configured to deactivate the motor ([0029, 0073, 0076, 0112, 0135-0136, 0194, 0196]) in response to completion of the rotary stroke by the rotary member ([0012-0014, 0072, 0084-0088, 0096-0103, 0107, 0112, 0130, 0135, 0195], claim 18).

Allowable Subject Matter
Claims 39-40 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of operating surgical stapling instrument comprising all the structural and functional limitations and further comprising an firing trigger that moves from a actuated state to a non-actuated state, a rotary member operatively coupled with the stapling head assembly, wherein the rotary member is rotatable through a rotary stroke to actuate the staple drivers through a driver translation stroke and the knife through a knife translation stroke such that the stapling head assembly staples and cuts the tissue, wherein the rotary stroke is less than 360 degrees; a motor operable to actuate the rotary member through the rotary stroke; a user input feature coupled with the body, wherein the user input feature is selectively actuatable by a user; and an electrical circuit in communication with the motor and the user input feature, wherein the electrical circuit is configured to activate and deactivate the motor and thereby control rotation of the rotary member, wherein the electrical circuit is configured to activate the motor in response to an initial actuation of the user input feature, wherein the electrical circuit is configured to maintain activation of the motor following the initial actuation of the user input feature such that the rotary member completes 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. After careful review, the prior art Measamer et al. does maintain activation of the motor circuit regardless of movement of the user input feature since “activation of motor (310) cannot be interrupted or otherwise affected by further manipulation of firing trigger (360)” [0099].  Examiner encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731